DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “from each fiber”.  The absence of an article makes it difficult to known if this is a reference to “each fiber” in line 2 (in which case it should be made clear with an article such as “the” or “said”) or if it is introducing a new “each fiber” (in which case different terminology should be used to distinguish the different fibers).  The Examiner also notes that there is no article used with “each fiber” in line 2.  Amendments to line 4 might be easier if line 2 is amended to use an article and more clearly recite the subject matter.  For example, “each of a plurality of fibers” in line 2 and “each of the fibers” in line 4.
Claims 2 and 4-7 also reference “each fiber” and are rejected for the reasons discussed in claim 1.  Also, if the two instances of “each fiber” in claim 1 are different, then it is not clear which of the two is being referenced by “each fiber” in claims 2 and 4-7.
Claim 5, last line, recites “the fiber”.  It seems likely that this is a reference to “each fiber” earlier in the claim (second to last line).  However, the use of inconsistent language “each fiber” (without an article) and “the fiber” (with an article but without “each”) makes this uncertain.  The Examiner also notes that the wording in this claim is inconsistent with corresponding claims 12 and 19, suggesting that “the fiber” in claim 5 might be a typographical error.  See also the discussion of claim 1 and the Examiner’s suggested amendment.
Claim 8, line 3, recites “from each fiber”.  The absence of an article makes it difficult to known if this is a reference to “each fiber” in line 2 (in which case it should be made clear with an article such as “the” or “said”) or if it is introducing a new “each fiber” (in which case different terminology should be used to distinguish the different fibers).  The Examiner also notes that there is no article used with “each fiber” in line 2.  See the Examiner’s suggested amendments in claim 1.  
Claims 9 and 11-14 also reference “each fiber” (claim 12 recites “each fiber” twice) and are rejected for the reasons discussed in claim 8.  Also, if the two instances of “each fiber” in claim 8 are different, then it is not clear which of the two is being referenced by “each fiber” in claims 9 and 11-14.
Claim 15, line 3, recites “from each fiber”.  The absence of an article makes it difficult to known if this is a reference to “each fiber” in line 2 (in which case it should be made clear with an article such as “the” or “said”) or if it is introducing a new “each fiber” (in which case different terminology should be used to distinguish the different fibers).  The Examiner also notes that there is no article used with “each fiber” in line 2.  See the Examiner’s suggested amendments in claim 1.  
Claims 16 and 18-21 also reference “each fiber” (claim 19 recites “each fiber” twice) and are rejected for the reasons discussed in claim 8.  Also, if the two instances of “each fiber” in claim 8 are different, then it is not clear which of the two is being referenced by “each fiber” in claims 16 and 18-21.
Claims 2-7, 9-14, and 16-21 are also rejected because they depend from one or more of the claims rejected above and because they fail to further limit the scope of the claim in a manner to overcome the rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0166113 (Dakin)

Regarding claim 1, Dakin teaches a method comprising:
generating, using a transmitter, an optical signal (FIG. 2: radiation source 200) for each fiber incoherently combined in a fiber bundle (FIG. 2: plural fibers 125; FIG. 3: fibers 125 in radiation source 200);
transmitting the optical signal from each fiber as pulses at a target (FIG. 2: optical signals 150 transmitted at target region 45; [0054]: “The radiation source module 200 may also include an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator), a polarization shift (using e.g. a Faraday rotator), or both, as well as to induce a temporal pulse shape (i.e. amplitude modulation).”);
receiving, using a receiver array, the pulses of the optical signals (FIG. 2: received pulses 160 via fibers 405 to optical mixer 400; FIG. 5: O/E receiver 430 corresponding to each received signal 160/fiber 405); and
identifying one or more parameters of the target based on the pulses of the optical signals (FIG. 5: signal processor 440; [0069]: “The signal processor 440 … calculates line-of-sight speeds … determine a single velocity for the target object or region measured …”).

FIG. 2 is reproduced for reference.

    PNG
    media_image1.png
    428
    313
    media_image1.png
    Greyscale

Incoherence.
The radiation source 200 in Dakin is taught be a coherent source, such as a laser (e.g., [0054]: “The radiation source module 200 includes a laser source 210”).  However, Dakin does not teach (and there is no structure in FIGS. 2 and 3) to maintain coherence of the optical signals when combined in the fibers.  As a result, one of ordinary skill would expect that at least the phases will be different due to slight differences in the optical paths taken by the different optical signals.  For example, FIG. 2 illustrates that the optical fibers 125 are of different lengths so as to reach the different transceiver modules 300.  Also, it would have been obvious that each optical modulator 230 is not exactly the same length.  Similarly, in FIG. 3 it would be expected that there will be incoherence due to differences in the paths through the splitter 270 to reach the different outputs of the splitter.  Also, there is no teaching or reason to expect that all of these differences will conveniently result in path differences cancelling or otherwise preserving coherence of the optical signals.  
Also, it would have been obvious that there will be incoherence due to variations in the operation of the modulators.  See, for example:
[0054]: “The radiation source module 200 may also include an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator), a polarization shift (using e.g. a Faraday rotator), or both, as well as to induce a temporal pulse shape (i.e. amplitude modulation).”
In other words, variations in the modulation of the optical signals by the modulators will result in incoherence of the optical signals.  It would have been obvious that no two devices operate in exactly the same way, so that it would have been obvious to expect some inconsistency or variation between the optical signals.  Also, Dakin does not require any particular structure to maintain coherence of the optical signals through the modulators.  Therefore, incoherence would have been obvious.

Receiver Array.
FIG. 2 shows the optical mixer 400 receiving plural optical fibers 405 corresponding to the plural transceiver modules 300 and plural optical fibers 405 carrying the received light 160.  FIG. 5 shows the mixer 400 in more detail for a single one of the optical fibers 405 and a corresponding E/O receiver 430.

    PNG
    media_image2.png
    231
    732
    media_image2.png
    Greyscale

See also:
[0066] The optical mixer 400 is explained in greater detail with reference to FIG. 5. The optical mixer 400 includes an optical coupler 420 (e.g. a fiber optic coupler) for combining the received signal 405 with the reference laser signal 255 into the same space (e.g., an output optical fiber). This combined signal 425 is then directed onto an electro-optic receiver 430 (e.g. a photodiode) that converts the mixed optical signal into an electrical signal. This signal is then digitized (via a digitizer 450) for convenient signal processing in order to extract the Doppler frequency shift (via a signal processor 440). If n transceiver modules 300 are used then the reference laser signal 255 must be split into n beams by splitter 410 for mixing with n optical mixers 400. If n is large, then an optical amplifier may be required to boost the power of the reference beam 255 before splitting.
Therefore, when a plurality of transceiver modules is used, there will be a corresponding plurality of E/O receivers 430 (i.e., an array of E/O receivers).  

Regarding claim 2, Dakin teaches the method of Claim 1, further comprising:
offsetting an optical frequency of the optical signal for each fiber (FIG. 3: optical modulator 230),
wherein the one or more parameters of the target are identified using the optical signals with offset optical frequencies ([0057]: “… This offset facilitates the later determination by a signal processor of the direction of any detected motion. The offset is provided by utilizing the acousto-optic effect, i.e., the modification of a refractive index by the oscillating mechanical pressure of a sound wave …”).

Regarding offsetting an optical frequency by the optical modulator 230, see:
[0054] The radiation source module 200 is illustrated in FIG. 3. The radiation source module 200 includes a laser source 210, an optical amplifier (such as e.g., a fiber optic amplifier, illustrated a 330 in FIG. 4) and an optical splitter 270. The radiation source module 200 may also include an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator), a polarization shift (using e.g. a Faraday rotator), or both, as well as to induce a temporal pulse shape (i.e. amplitude modulation).

[0056] The laser source 210 and associated drivers and controllers provide the initial laser energy that may be feed into optical amplifier (see FIG. 4, feature 330). When the laser source output is combined with an amplifier, the result is a high power laser output. Typical laser sources 210 are small laser diodes (single-frequency or gain-switched), short-cavity fiber lasers, and miniature solid state lasers such as, for example, nonplanar ring oscillators ("NPROs"), or hybrid silicon lasers. The output from the seed laser source 210 is directed towards the optical modulator 230, that may induce a frequency shift, a polarization shift, or both as well as provide a temporal amplitude modulation. A reference laser signal 255 is also output from the laser source 210.

[0057] A frequency shifter (such as an acousto-optic modulator ("AOM")) (as a possible component of the optical modulator 230) and associated RF drivers may provide a radio-frequency ("RP") offset to the laser source output. This offset facilitates the later determination by a signal processor of the direction of any detected motion. The offset is provided by utilizing the acousto-optic effect, i.e., the modification of a refractive index by the oscillating mechanical pressure of a sound wave. In an AOM, the input laser beam is passed through a transparent crystal or glass. A piezoelectric transducer attached to the crystal is used to excite a high-frequency sound wave (with a frequency in the RF domain). The input light experiences Bragg diffraction at the periodic refractive index grating generated by the sound wave. The scattered beam has a slightly modified optical frequency (increased or decreased by the frequency of the sound wave), The frequency of the scattered beam can be controlled via the frequency of the sound wave, while the acoustic power is the control for the optical powers. In this way, a frequency shifter may be used to provide a frequency offset to the laser source output. An AOM may also be used as an optical modulator 230 to modulate laser signals from the source laser 210 in order to obtain pulsed LIDAR measurements.
It would have been obvious that the radiation source can be implemented in a known manner, such as using the optical modulator 230 as taught in the embodiment of FIG. 3.

Regarding claim 3, Dakin teaches the method of Claim 1, wherein the optical frequency is offset by a pulse repetition frequency of the pulses ([0054]: “an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator)”).

More specifically:
[0057] A frequency shifter (such as an acousto-optic modulator ("AOM")) (as a possible component of the optical modulator 230) and associated RF drivers may provide a radio-frequency ("RP") offset to the laser source output. This offset facilitates the later determination by a signal processor of the direction of any detected motion. The offset is provided by utilizing the acousto-optic effect, i.e., the modification of a refractive index by the oscillating mechanical pressure of a sound wave. In an AOM, the input laser beam is passed through a transparent crystal or glass. A piezoelectric transducer attached to the crystal is used to excite a high-frequency sound wave (with a frequency in the RF domain). The input light experiences Bragg diffraction at the periodic refractive index grating generated by the sound wave. The scattered beam has a slightly modified optical frequency (increased or decreased by the frequency of the sound wave), The frequency of the scattered beam can be controlled via the frequency of the sound wave, while the acoustic power is the control for the optical powers. In this way, a frequency shifter may be used to provide a frequency offset to the laser source output. An AOM may also be used as an optical modulator 230 to modulate laser signals from the source laser 210 in order to obtain pulsed LIDAR measurements.
In other words, the optical frequency offset is created by the repetition frequency of the acoustic pulses.  
Regarding claim 8, Dakin teaches a system comprising:
a transmitter configured to generate an optical signal for each fiber incoherently combined in a fiber bundle (FIG. 2: radiation source 200 and plural fibers 125; FIG. 3: fibers 125 in radiation source 200), and transmit the optical signal from each fiber as pulses at a target (FIG. 2: optical signals 150 to target regions 45; [0054]: “The radiation source module 200 may also include an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator), a polarization shift (using e.g. a Faraday rotator), or both, as well as to induce a temporal pulse shape (i.e. amplitude modulation).”);
a receiver array configured to receive the pulses of the optical signals (FIG. 3: received pulses 160 via fibers 405 to optical mixer 400; FIG. 5: O/E receiver 430 corresponding to each received signal 160/fiber 405); and
a signal processor configured to identify one or more parameters of the target based on the pulses of the optical signals (FIG. 5: signal processor 440; [0069]: “The signal processor 440 … calculates line-of-sight speeds … determine a single velocity for the target object or region measured …”).

See the more detailed discussion of the art in claim 1.

Regarding claim 9, Dakin teaches the system of Claim 8, wherein:
the transmitter is further configured to offset an optical frequency of the optical signal for each fiber (FIG. 3: optical modulator 230); and
the one or more parameters of the target are identified using the optical signals with offset optical frequencies ([0057]: “… This offset facilitates the later determination by a signal processor of the direction of any detected motion. The offset is provided by utilizing the acousto-optic effect, i.e., the modification of a refractive index by the oscillating mechanical pressure of a sound wave …”).

See the more detailed discussion of the art in claim 2.  

Regarding claim 10, Dakin teaches the system of Claim 8, wherein the transmitter is configured to offset the optical frequency by a pulse repetition frequency of the pulses ([0054]: “an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator)”).

See the more detailed discussion of the art in claim 3.


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakin in view of US 2009/0010600 (Kim)

Regarding claim 15, Dakin teaches an apparatus comprising:
a transmitter configured to generate an optical signal for each fiber incoherently combined in a fiber bundle (FIG. 2: radiation source 200 and plural fibers 125; FIG. 3: fibers 125 in radiation source 200) and transmit the optical signal from each fiber as pulses at a target (FIG. 2: optical signals 150 to target region 45; [0054]: “The radiation source module 200 may also include an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator), a polarization shift (using e.g. a Faraday rotator), or both, as well as to induce a temporal pulse shape (i.e. amplitude modulation).”);
a receiver array configured to receive the pulses of the optical signals (FIG. 3: received pulses 160 via fibers 405 to optical mixer 400; FIG. 5: O/E receiver 430 corresponding to each received signal 160/fiber 405);
a signal processor configured to identify one or more parameters of the target based on the pulses of the optical signals (FIG. 5: signal processor 440; [0069]: “The signal processor 440 … calculates line-of-sight speeds … determine a single velocity for the target object or region measured …”); and
a housing to contain the transmitter, the receiver array, and the signal processor.

See the more detailed discussion of Dakin in claim 1.


Housing.
The concept of housing to house components of a device is so well known that it would have been obvious as set forth in the claim.  For example, from a consumer perspective, cell phones house their components in a housing, computers house their components in a housing, modems (e.g., optical, co-ax, twisted pair wire) house their components in a housing, optical devices (laser pointers, 
In the interests of compact prosecution, Kim is also cited.  In particular, Kim teaches that it was known to house electrical and optical components of an optical systems in a housing.  See, for example, FIG. 2 which illustrates a housing 140 including an optical transmitter 102, receiver 104, and other optical components 106, 210.  
 

    PNG
    media_image3.png
    810
    558
    media_image3.png
    Greyscale


Furthermore, it teaches that it was known that the housing can include other components, such as controllers.  See, for example, 
[0015] The optical module may also house other components such as SERDES, controllers, other ICs, etc., that are used during the reception and transmission of optical signals and the translation of an optical signal to an electrical signal and vice versa.
In other words, it was known to use a housing to contain an optical transmitter, optical receiver, and controller.  It would have been obvious that a housing, such as that taught in Kim, to contain the transmitter, the receiver array, and the signal processor as recited in the claim.  In particular, both Dakin and Kim are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the housing will house the optical components).  

Regarding claim 16, Dakin teaches the apparatus of Claim 15, wherein:
the transmitter is further configured to offset an optical frequency of the optical signal for each fiber (FIG. 3: optical modulator 230); and
the one or more parameters of the target are identified using the optical signals with offset optical frequencies ([0057]: “… This offset facilitates the later determination by a signal processor of the direction of any detected motion. The offset is provided by utilizing the acousto-optic effect, i.e., the modification of a refractive index by the oscillating mechanical pressure of a sound wave …”).

See the more detailed discussion of the art in claim 2.

Regarding claim 17, Dakin teaches the apparatus of Claim 15, wherein the transmitter is configured to offset the optical frequency by a pulse repetition frequency of the pulses ([0054]: “an optical modulator 230 to provide a frequency shift (using e.g., an acousto-optic modulator)”).

See the more detailed discussion of the art in claim 3.

Allowable Subject Matter
Claims 4-7, 11-14, and 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 4, the prior art of record fails to teach, in combination with other claim limitations, the method of claim 1, wherein each fiber is supported by an independent laser source; and a pulse driver controls offsetting the optical frequency at each independent laser source.
Regarding claim 5, the prior art of record fails to teach, in combination with other claim limitations, the method of claim 1 wherein each fiber includes a frequency shifter configured to shift the optical frequency in the fiber.
Regarding claim 6, the prior art of record fails to teach, in combination with other claim limitations, the method of claim 1 wherein the receiver array includes a multi-dimensional array of detectors; each detector is configured to detect a reflected optical signal within an instantaneous field of view; an accumulation of each instantaneous field of view defines an entire field of view; and the optical signal from each fiber is directed across the entire field of view.
Regarding claim 7, the prior art of record fails to teach, in combination with other claim limitations, the method of claim 1 wherein the optical signals are transmitted through transmitting apertures that are different for different fibers; the optical signal for each fiber is received through a single receiver aperture; and a diameter of the receiver aperture more than twice a combined diameter of the transmitting apertures.
Claims 11-14 corresponds to claims 4-7, respectively and are distinguished over the art of record for the same reasons.  
Claims 18-21 correspond to claims 4-7, respectively, and are distinguished over the art of record for the same reasons.
US 5,847,816 (Zediker) at FIG. 1 illustrates a free space optical transceiver including a transmitter 100 including a frequency shifting circuit 120 and a fiber optic power amp 140; and a optical receiver 200.

    PNG
    media_image4.png
    747
    501
    media_image4.png
    Greyscale


US 2019/0094345 (Singer) teaches a laser scanner including LIDAR with a variety of horizontal and vertical fields of view.  See, for example:
[0005] For use on such a car for mapping the road, the LiDAR module has special requirements with respect to the scanning field-of-view (FOV) combined with a high frame rate. The horizontal field-of-view (HFOV) should be about 80°, whereas the vertical field-of-view (VFOV) can be considerably smaller (about ±25°). Also defined is an instantaneous vertical field-of-view (iVFOV) which is scanned by a very high speed such that the point recording measurement rate is beyond 1 Megapoint per second. Within the angular span HFOV×iFOV the measurement frame rate is typically periodical. An instantaneous vertical field-of-view (iVFOV) needs only to be about ±5°. The frame rate for scanning this FOV should be at least 25 Hz. To adjust for this special request, new components and technology platforms are necessary.

[0022] In some embodiments, the LiDAR module is configured to provide a horizontal field of view of at least 60°, particularly a horizontal field of view between 60° and 180°, an instantaneous vertical field of view of at least ±2°, a scan resolution of at least one point per 0.8° in horizontal and vertical direction, and a frame rate of at least 10 Hz for scanning at least the entire horizontal and instantaneous vertical field of view with said scan resolution.

[0026] By way of example, the device can be configured to have at least one of a horizontal field of view of at least 70°, in particular at least 80°, an instantaneous vertical field of view of at least ±2°, in particular at least ±5°, a scan resolution of at least one point per 0.5° in horizontal and vertical direction, in particular one point per 0.3°, and a frame rate of at least 20 Hz, particularly at least 25 Hz, for scanning at least the entire horizontal and instantaneous vertical field of view with said scan resolution.

It also teaches the use of a tilt mechanism:
[0048] In another embodiment, the laser scanner device has a tilt mechanism for tilting the LiDAR module to achieve an extended overall vertical field of view of at least ±25°.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636